Citation Nr: 0625974	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-30 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for otitis media.  

2.  Entitlement to an effective date earlier than July 13, 
1993, for service connection for post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to an effective date earlier than January 31, 
1997, for service connection for a hearing loss disability.  

4.  Entitlement to an effective date earlier than August 29, 
1977, for service connection for labyrinthitis.  

5.  Whether the initial RO rating decision denying service 
connection for an anxiety neurosis may be challenged on the 
basis of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	David Greer, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In the July 2005 statement of the case (SOC) and the April 
2006 supplemental statement of the case (SSOC), the RO styled 
the CUE issue as "Whether there was a clear and unmistakable 
error in a May 1979 rating decision which denied the claim of 
entitlement to service connection for anxiety neurosis."  
However, the Board's initial review indicates problems with 
that issue, as stated by the RO.  

First, the initial denial of service connection was by a June 
1977 RO rating decision.  The May 1979 rating decision 
reflected the previous decisions on the veteran's claims, but 
the only issue in May 1979 was service connection for 
dizziness, which resulted in a grant of service connection 
for chronic labyrinthitis.  The May 1979 rating decision did 
not deny service connection for anxiety neurosis.  

Secondly, the RO denial of service connection for an anxiety 
neurosis, in June 1977, was subsumed by the February 1979 
Board decision, which affirmed the denial of service 
connection for nervousness and other claims.  38 C.F.R. 
§ 20.1104.  Such a Board decision would be final and not 
subject to collateral attack by claiming CUE in the 
underlying RO decision.  However, the Board decision could be 
challenged on the basis of CUE by a motion to the Board to 
revise its February 1979 decision.  See 38 C.F.R. Part 20, 
Subpart O, § 20.1400 et seq. (2005).  See also Simmons v. 
Principi, 17 Vet. App. 104 (2003); Talbert v. Brown, 7 Vet. 
App. 352, 355 (1995); Olson v. Brown, 5 Vet. App. 430, 432-33 
(1993).  

Thus, as to the CUE claim, the first issue that the Board 
must consider is whether it is properly before the Board.  
Thus, the issue has been styled as set forth above, rather 
than as set forth by the RO in the SOC and SSOC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2006, the veteran requested a videoconference 
hearing with a member of this Board.  A hearing on appeal 
will be granted if an appellant, or an appellant's 
representative acting on his or her behalf, expresses as 
desire to appear in person.  38 C.F.R. § 20.700(a) (2005).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for 
a videoconference hearing with a member 
of this Board.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


